Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6, 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.  In particular, the prior art of record does not teach “levitation unit further comprises a third area disposed between the first and second areas in the conveyance direction, plurality of metal members are provided in a surface part of the third area, and plurality of ejection holes and a plurality of intake holes are provided in the plurality of metal members provided in the third area, the plurality of intake holes being configured so that gas present between the object to be processed and the levitation unit can be sucked therethrough” as recited in claims 1, 13-15.
	Claims 2-6, 9-12 are also allowed as being directly or indirectly dependent on the allowed independent base claim.
	With regards to claims 1, 13-15, the closest prior art were Yamasaki et al. (Pub No. US 2009/0013927 A1) and Arao et al. (Pub No. US 2004/0106242) and teaches everything of claims 1, 13-15 except for “levitation unit further comprises a third area disposed between the first and second areas in the conveyance direction, plurality of metal members are provided in a surface part of the third area, and plurality of ejection holes and a plurality of intake holes are provided in the plurality of metal members provided in the third area, the plurality of intake holes being configured so that gas present between the object to be processed and the levitation unit can be sucked therethrough” as recited in claims 1, 13-15.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224. The examiner can normally be reached Monday - Friday 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML